Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 1 of 21 PageID #: 56



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

  DISH NET\ryORK L.L.C.
  ANd NAGRASTAR LLC,                               Case   No. 19-4803 NdG-SJB

          Plaintifß,



  TOMASZ KACZMAREK
  JOHN DEFOE, JULIA DEFOE,
  and DOES 1-10,

         Defendants.


  PI,AINTIF'F'         NETWORK L.L.C.'S  ORANDUM IN SUPPO                          OF MOTION
                                CONDUCT EXPED

        Plaintiff DISH Network L.L.C. ("DISH") respectfully files this memorandum in support

 of its motion for leave to conduct limited discovery prior to the Federal Rule of Civil Procedure

 26(f) conference for the pu{pose of identifying Defendants Does 1-10 (the "Doe Defendants").

                                   I.      INTRODUCTION

        DISH is the fourth largest pay-television provider in the United States and serves millions

of subscribers nationwide by delivering programming to their homes or businesses using its direct

broadcast satellite system and security technology provided by co-plaintiff NagraStar. Defendant

Tomasz Kaczmarek operates an    illicit streaming service called IPGuys, where he acquires DISH's

satellite transmissions of television programming ("DISH Programming") and then retransmits the

DISH Programming to customers ofhis own IPGuys service without authorization from DISH (the

"Rebroadcasting Scheme"). The DISH Programming detected on the IPGuys service was not only

traced back to and shown to have originated from DISH's satellite transmissions, but DISH was

also able to identify at least seven DISH subscription accounts that were used to supply or "seed"

Kaczmarek's IPGuys service with this DISH Programming (the "seeder Accounts"). The Seeder
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 2 of 21 PageID #: 57



 Accounts were created with what appears to be fake names and addresses         - no doubt in an attempt
 to mask the true account holder's participation in the Rebroadcasting Scheme. Defendants John

 and Julia Defoe were linked to the Seeder Accounts, while the Doe Defendants are also alleged to

 be responsible for creating and maintaining Seeder Accounts.

         DISH requests limited expedited discovery to identify the Doe Defendants and join them

 as parties to this   action. As shown below, DISH alleges   a   valid claim against the Doe Defendants

 under the Federal Communications Act,47 U.S.C. $ 605(a), based on the Doe Defendants' creation

 and maintenance of the Seeder Accounts. The discovery requested in DISH's proposed subpoenas

 is limited to the Doe Defendants' names and addresses and therefore narrowly tailored for purposes

 of identifying and serving the Doe Defendants. DISH requires this information to move forward

 against the Doe Defendants in this case, and does not have an alternative means of identifying the

 Doe Defendants who have taken steps to avoid detection such as providing fabricated information

to DISH when creating the Seeder Accounts. Both the Doe Defendants and the intended recipients

of DISH's subpoenas will have an opportunity to object to the subpoenas or seek      a   protective order

prior to the production of any information to DISH. DISH's motion strikes the appropriate balance

between the interests of all parties and non-parties involved and should be granted by the Court.

                                    II.    LEGAL STANDARI)

        Discovery may be conducted prior to the Rule 26(f) conference if authorized by court order.

Fed. R. Civ. P.   26(dxl). "fC]ourts apply a 'flexible standard of reasonableness    and good cause"'

when considering a motion for expedited discovery. Strike 3 Holdings, LLC v. Doe, No. 1:19-cv-

02614-AJN,2019 WL 1837447, at *2 (S.D.N.Y. Apr. 10,2019) (quoting Digital Sín,Inc. v. John

Does I-176,279 F.R.D. 239,241 (S.D.N.Y. Jan. 30, 2012)); see In Re Malibu Media Adult Film

Copyright Infringement Cases, No. 15-CV-865 DRH SIL,2015               WL   3605834, at *4 (E.D.N.Y.

June 8, 2015) (applying good cause standard when granting expedited discovery to identify Does).


                                                 2
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 3 of 21 PageID #: 58



            "The Second Circuit has identified 'principal factors' for District Courts to consider when

 determining whether expedited discovery is appropriate ... [which] include (1) the plaintiffs ability

 to make out aprimafacíe showing of infringement, (2) the specificity of the discovery request; (3)

 the absence of alternative moans to obtaining the information sought in the subpoena, (4) the need

 for the information sought in order to advance the claim, and (5) the Defendant's expectation of

 privacy." Id. (citingArísta Records, LLC       v. Doe   3,604 F.3d 110,    1   19 (2d   Cir. 2010)). Each factor

 favors an order granting Plaintifß' motion for expedited discovery to identify the Doe Defendants.

                                         III.      ARGUMENT

 A.       DISH Makes A Prima Facie Showing That The Doe Defendants Violated The FCA.

          DISH claims that the Doe Defendants violated the Federal Communications Act,47 U.S.C.

 $ 605(a)   ("FCA"), by establishing and maintaining Seeder Accounts that areused to provide DISH

 Programming without authonzation for Kaczmarek's IPGuys service. (Compl. Tll 13-17, 21,23.)

DISH connected the DISH Programming observed on the IPGuys service to at least seven Seeder

Accounts, each account having been created with what appears to be an incorrect name and contact

information. (Id. flfl 1a-15; Declaration of Kevin McMonnies           J[fl 7-8.)

          Section 605(a) states that "[n]o person not being entitled thereto shall receive or assist in

receiving any interstate or foreign communication by radio and use such communication (or any

information contained therein) for his own benefit or for the benefit of another not entitled thereto."

47 U.S.C. $ 605(a) (quoting third sentence). A satellite transmission constitutes a'ocommunication

byradio" forpurposes of section 605(a).     See   Int'l Cablevisíon,Inc.        v. Sykes,997 F.2d998, 1007-

08 (2d Cir. 1993). The rebroadcasting of television programming that originates from a satellite

transmission is actionable under section 605(a). See       Int'l   Cablevision, Inc. v. Sykes,75 F.3d 123,

132   (2dCir. 1996) (applying section 605(a) to retransmission of satellite communication by cable).



                                                    a
                                                    J
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 4 of 21 PageID #: 59



         The Doe Defendants are violating the third sentence of section 605(a) by creating Seeder

 Accounts that are used to acquire DISH's satellite communications of DISH Programming, which

 is then retransmitted over the internet to users of Kaczmarek's IPGuys service. (Compl.      1[1T   13-15,

 23; McMonnies Decl. TT 3-6.) See Joint Stock Co. Channel One Russia Itrtorldwide v. Inþmir

 IZÇ   No. 16-CV-1318 (GBD) (BCM), 2017 WL 696T26, at *7 (S.D.N.Y. Feb. 15,2017) (finding

 third sentence in section 605(a) applies to "retransmission of a signal that originated as a satellite

 transmission, even when it is thereafter received or transmitted over the internet"), adopted at 2017

 WL2988249 (S.D.N.Y. Mar.27,201.7);DirecTV, LLCv. Wríght,No. l5-CV-474-FPG,2016WL

 3181170, at *4 (W.D.N.Y. June 3,2016) (stating third sentence in section 605(a) "prohibit[s] the

 'unauthorized divulgence or use of [satellite] communications,' even if the communications have

 been'receivedlegally"') (quoting DISHNetworkL.L.C.v. WorldCableInc.,Sg3 F. Supp.2d452,

 473 (E.D.N.Y.2012)). Therefore, the first factor weighs in favor of granting expedited discovery.

B.      DISH's Subpoenas Are Narrowly Tailored Toward Identifying The Doe Defendants.

        The Doe Defendants set up the Seeder Accounts using names and addresses that could not

be associated with actual persons. (McMonnies Decl. T'117-8.) However, when establishing and

maintaining the Seeder Accounts, the Doe Defendants provided credit card numbers for purposes

ofmakingpayments to DISH. (Id n9.) DISH requests authonzationto serve subpoenas to identify

the accounts holders of the credit cards associated with the Seeder Accounts.   All   Seeder Accounts

shared one or more Visa credit cards as the source of pa¡rment.    (Id.) DISH's proposed     subpoena

to Visa is limited to these shared credit cards and does not encompass all credit cards associated

with the Seeder Accounts. (Id.) Yisausually is able to provide no more than the name and address

of the bank, financial institution, or credit union that issued the credit card. (Id.) DISH must then

subpoena the credit card issuer to discover the account holder's name and address   . (Id ) In contrast

to the information provided to DISH when creating the Seeder Accounts, the names and addresses

                                                  4
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 5 of 21 PageID #: 60



    used to acquire the credit cards accounts are less likely to be fabricated by the Doe Defendants.

              DISH also requests leave to serve a subpoena on the former retailer through which each of

    the Seeder Accounts was created. The retailer is Ratiann Enterprise Inc., a New York corporation

    located in Brooklyn that is believed to be owned by Vaka Korkelia.        (Id.]n 8-10.) Mr. Korkelia

    is unwilling to voluntarilyprovide information identifying the Doe Defendants that are responsible

    for the Seeder Accounts. (Id. 1110.) Accordingly, DISH's subpoenas to Mr. Korkelia and Ratiann

    Enterprise Inc. requesting names and addresses of the Doe Defendants are proper. Attached to this

    motion are the subpoenas that DISH proposes to serve on Mr. Korkelia, Ratiann Enterprise, Inc.,

    Visa, Inc., and an example subpoena to the credit card issuers to be identified by Visa, Inc.

             The second factor weighs in favor of authorizing DISH to take expedited discovery because

the proposed subpoenas are            narowly tailored toward obtaining the name and address of each Doe

Defendant, as required to identify these Doe Defendants and serve them in this case. See Strike 3,

2019     WL     1837447, at *3 (finding second factor favored expedited discovery because the proposed

subpoena "sseks only the true name and permanent address of John Doe, a limited set of facts that

courts within this district have considered 'highly specific in nature"'); UN4 Prods., Inc. v. Doe,

No. 17-CV-3278 (PKC) (SMG), 2017 WL2589328, atx2 (E.D.N.Y. June 14,2011) (same).

C.           DISH's Subpoenas Are Necessary To Identify The Doe Defendants.

             The third and fourth factors look at whether there is an alternative means for obtaining the

information requested, and whether that information is necessary to advance the claim. See Strike

3   , 2019   WL   I 837 447 , at   *2. DISH conducted a thorough investigation of the Doe Defendants   and

so far is not able to identify the Doe Defendants by name. (McMonnies Decl. '111T7-8.) Indeed, the

Doe Defendants have taken steps to mask their true identity by providing incorrect information to

DISH when creating the Seeder Accounts. (1d.) DISH does not have aviable means of identifying

the Doe Defendants other than the proposed subpoenas outlined above. (1d ) DISH must identify

                                                        5
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 6 of 21 PageID #: 61



 the Doe Defendants to move forward against them in this case. Accordingly, the third and fourth

 factors weigh in favor of granting DISH's motion for expedited discovery. See Strike 3,2019 WL

 1837447 , at   *2; UN4 Prods.,2077 WL 2589328, at *2.

 D.      DISHos Subpoenas WiIl Not Violate The Doe Defendants' Expectation Of Privacy.

         The final factor considers the effect DISH's subpoenas might have on the Doe Defendants'

 reasonable expectation of privacy. See Stríke 3,2019 VVL 1 837447, at       *2.     The Doe Defendants,

 as established above, created   DISH subscription accounts for the purpose of retransmitting DISH

 Programming without authorization to users of the IPGuys service. See supra Part         III.A.   The Doe

 Defendants cannot rely on a First Amendment right of privacy to prevent DISH from discovering

 their participation in this infringing operation. Arista Records,604 F.3d at 118 ("[T]o the extent

 that anon¡rmity is used to mask copyright infringement or to facilitate such infringement by other

persons, it is unprotected by the First Amendment ."); see also Strike 3,2019         WL 1837447, at *2

(finding privacy factor did not prevent expedited discovery even where Doe defendant was accused

of downloading adult film); UN4 Prods.,2017 WL2589328, at*2 (finding privacy factor was less

of a concern where adult programming was not involved and*any expectation of privacy the Doe

defendants may have in remaining anon)¡mous is outweighed by plaintiff s interest in being able

to vindicate its intellectual property rights").

        Further, the Doe Defendants will be given a fair opportunity to object to DISH's subpoenas

before the requested information is produced. See infra Part     IV. At that time,   the Doe Defendants

are free to seek a protective order   if they believe any of the information requested in the subpoenas

deserves additional safeguards.

                                        IV.     CONCLUSION

       For these reasons, the Court should grant DISH's motion for leave to take limited discovery

prior to the Rule 26(f) conference for the purpose of identifying the Doe Defendants. A proposed

                                                    6
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 7 of 21 PageID #: 62



 order is being submitted which, in the case of subpoenas to the former retailer involved in creating

 the Seeder Accounts and the banks that issued credit cards used to pay the Seeder Accounts, sets

 forth a two-step approach whereby the subpoena recipients notify their customers and each have

 an opportunity to object to the subpoena or request a protective order, and only after any challenges

 to production are resolved do the subpoena recipients disclose the names and addresses of the Doe

 Defendants to DISH. This strikes the appropriate balance between DISH's interests in identifying

 the Doe Defendants and providing both the subpoena recipients and their customers the ability to

 be heard.

 Dated: August 23,2019.

                                               Respectfully submitted,

                                               /s/ Rnherf   RI
                                               COUGHLIN & GERHART, LLP
                                              99 Corporate Drive
                                              Binghamton, New York 13904
                                              Telephone : (607) 7 23 -9 5 I I
                                              Facsimile: (607) 723 -l 530
                                              rjones@cglawoffi ces. com

                                              HAGAN NOLL & BOYLE,LLC
                                              Timothy M. Frank (pro høc více to be filed)
                                              Texas Bar #24050624
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              Telephone : (7 13) 3 43 -047 8
                                              Facsimile: (7 13) 7 58-0146
                                              timoth)¡. fr ank@hnbl lc. com

                                              Attorneys for Plaintifß DISH Network L.L.C
                                              and NagraStarLLC




                                                 7
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 8 of 21 PageID #: 63




   ATTACHMENT
    Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 9 of 21 PageID #: 64


  AO 888 (Rev. 02ll 4)   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a   Civil Action


                                           Uxrrpn Srarps Drsrrucr CoURT
                                                                               for the
                                                              Eastern District of New York

                    DISH NETWORK L.L.C.
                                                                                  )
                                  Plaintiff                                       )
                                                                                  )        Civil Action No.
                                                                                  )
                    TOMASZ KACZMAREK                                              )
                                 Defendant                                        )

                          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  To                                                                  Ratiann Enterprise lnc

                                                          (Name ofperson to whom this subpoena is directed)

        t Product¡on: YOIJ ARE COMMANDED to produce at the time, date, and place set forlh below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the



            ry;i
 material: Documents sufficient to ide
                            unts
                            07,
                                         the name and address of
                                               5855,
                                                 50, a

  Place: 3y mail or email to the issuing counsel below, or in                              Date and     Time:
                                                                                                                   SH
                                                                                                                   1 99,




                                                                                                                  See Enclosed            Court Order
         person at a location to be determined by agreement of
         the issuing partv and respondinq party.

        JInspection of Premises.'YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requestingparty
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                  Date and Time




         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOFCOURT
                                                                                              OR

                                              Signature of Clerk or Deputy Clerk                                           Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                (name     of party)
Plaintiff DISH Network L.L.C                                                                       , who issues or requests this subpoena, are



                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each parfy in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. a5@)$).
  Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 10 of 21 PageID #: 65


 AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

 Civil Action No.

                                                         PROOF OF SERVICE
                       (This sectÍon should not beJìled wìth the court unless requ¡red by Fed. R. Cív. P.45.)

             I received this subpoenafor   fuame of individual and title,   if any)
 on (date)


             D    I served the subpoena by delivering   a copy to the named person as follows:



                                                                                      on (date)                                  ;or
             il   I returned the subpoena unexecuted because:



             Unless the subpoena \Mas issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

             $


My fees are       $                          for travel and $                             for seruices, for     a total of   $         0.00



         I declare under penalty of pedury that this information is true.


Date:
                                                                                            Server's signature



                                                                                          Printed name ønd title




                                                                                             Server's address


Additional information regarding attempted service, etc.
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 11 of 21 PageID #: 66


 AO 888 (Rev. 02ll 4)   Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a   Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                           l2/lll3)
 (c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (l) For a Triø|, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as fbllows:                     (C') Specifying Conditions as an Allernalive.ln the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                         modi$ring a subpoena, order appearance or production under specifìed
   (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Dutics in Responding to a Subpoena.
  (2) For Olher Discovery. A subpoena may command:
   (A) production of docunrents, elcctronically stored infortnation, or             (l'¡ Producittg Docuntertts or Electrunically Slored Informúìott. Tbese
tangible things at a place within 100 rniles ofwhere the person resides, is        procedures apply to producing documents or electronically stored
ernployed, or regularly transacts business in person; and                          inf'ormation:
   (B) inspection ofpremises at the premises to be inspected.                         (A') Documents. A person responding to a subpoena to produce documents
                                                                                  lnust produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enfbrcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Forn for Producing Eleclronically Stored Infornat¡on Nol Specirted.
  (l) Avoidittg Undue Burden or Expense; Sancliotts. A party or attorney          Ifa subpoena does not speci$ a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily rnaintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D'¡ Inaccessible Eleclronically Stored Inþrmation The person
                                                                                  responding need not provide discovery ofelectronically stored infbrmation
  (2) Commond to Produce Malerials or Permit lttspecliott.                        from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear f'or a deposition,       made, the court may nonetheless order discovery from such sources ifthe
hearing, or lrial.                                                                requesting party shows good cause, considering the limitations ofRule
   (B) Objeclions. A person commanded to produce documents or tangible            26(bX2XC). The court rnay speci$r conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (21Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises-or to           (A) Information Withheld. A person withholding subpoenaed infonnation
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for          material must:
compliance or l4 days after the subpoena is served. Ifan objection is macle,            (i) expressly make the claiml and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the conrmanded person, the serving party      tangible things in a manner that, without revealing inf'ormation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Infornalion Produced. Ifinformation produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting fiom compliance.                                    that received the inlbrmation ofthe claim and the basis lbr it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quoshing or ModifyÍng a Subpoena.                                            information and any copies it has: must not use or disclose the information
  (A) Ilthen Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modiS a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information nrust preserve the information r¡ntil the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt,
  (B\ I|then Permilted. To protect a person subject to or affected by a           The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is requirecl may, on        motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
developrnent, or commercial infornrationl or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 12 of 21 PageID #: 67


  AO 888 (Rev. 02ll 4)   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a   Civil Action


                                           Umrsn Srarps Drsrnrcr                                          CoURT
                                                                               for the
                                                              Eastern District of New York

                    DISH NETWORK L.L.C
                                                                                  )
                                  Plaintiff                                       )
                                                                                  )        CivilAction No
                                                                                  )
                    TOMASZ KACZMAREK                                              )
                                Defendant                                         )

                          SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  To                                                                        Vaka Korkelia

                                                          (Name ofperson to whom this subpoena is directed)

        t Product¡on: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material : Documents sufficient  id     the name and address of                                                   SH
                                               5855,                                                               1 99,

                                                                  50, a

  Place: 3y mail or email to the issuing counsel below, or in                              Date and     Time:     See Enclosed            Court Order
         person at a location to be determined by agreement of
         the issuing party and responding party.

        JInspection of Premises.'YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requestin g party
 may inspect, measure, survey, photograph, test, or sample the properfy or any designated object or operation on it.

  Place                                                                                   Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOFCOURT
                                                                                              OR

                                              Signature of Clerk or Deputy Clerk                                           Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                (name     ofparty)
Plaintiff DISH Network L.L.C.                                                                      , who issues or requests this subpoena, are



                            Notice to fhe person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. as(a)(a).
  Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 13 of 21 PageID #: 68


 AO 888 (Rev.    02l I 4) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a   Civil Action   (Page 2)


 Civil Action No

                                                                  PROOF OF SERVICE
                       (Thís sectíon should not beJiled wíth the court unless requíred by Fed. R. Cív. P. 45,)


            I received this    subpoen a for (name of individual and title, if any)

on (date)


            I   I served the subpoena by delivering              a copy to the named person as            follows:


                                                                                              on (date)                                          ;or
            t   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for travel and $                                for services, for a total         of$              0.00



        I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server's signature



                                                                                                    Printed name and title




                                                                                                       Server's address


Additional information regarding attempted service, etc.
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 14 of 21 PageID #: 69


 AO 888 (Rev.    02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPremises in a   Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                           l2llll3)
 (c) Place of Compliance,                                                               (ii) disclosing an unretained expert's opinion or infonnation that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
   (ll For a Trial, Hearing, or Depositiott. A subpoena may command a              study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                        modi!ing a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
 transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably conrpensated.
 expense.
                                                                                   (c) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored infonnation, or                (l) Producing   Documenls or Eleclronically Slored Infornotion. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person, and                           inf'ormation:
   (B) inspection ofpremises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subjcct to a Subpoena; Enforcement.                       must organize and label tlìem to correspond to the categories in the demand.
                                                                                      (B) Form þr Producing Electronically Stored Inþrmation Nol Specified.
  (l) Avoiding Undue Burden or Expense; Sanctiotts. A pârty or attorney           Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         infonnation, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily rnaintained or in a reasonably usable form or forrns.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Inþrmation Produced in Only One Form.lhe
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fäils to comply.                                                                      (D'¡ Inaccessible Eleclronically Stored Information Tlte person
                                                                                  responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Maleriøls or Permit Inspectiorr.                         from sources that the person identifies as not reasonably accessible because
   (A\ Appearance Not Required. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
perrnit the inspection ofpremises, need not appear in person at the place of      reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection urrless also commanded to ûppear f'or a deposition,      made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good cause, considering the limitations ofRule
   (B) Objeclions. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specifu conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Cløimìng Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to            (A) Information Wirhheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for          material rnust:
compliance or 14 days after the subpoena is served. Ifan objection is made.             (i) expressly make the claim: and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing inf'ormation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Inþrnation Produced.lf information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpocna is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's offìcer from     trial-preparation rnaterial, the person making the claim may notifli any party
significant expense resulting from compliance.                                    that received the inf'ormation of the claim ancl the basis f'or i1. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quøshing or Modilying a Subpoena.                                            information and any copies it hast must not use or disclose the information
  (Al lVhen Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modif,i a subpoena that:                     information ifthe party disclosed it before being notifìed; and may prornptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              cornpliance is required for a determination of the claim. The person who
specilìed in Rule 45(c);                                                          produced the infonnation must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter. ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) Ilthen Permilted. To protect a person subject to or affected by a           The court for the district where compliance is required-and also, after a
subpoena, the court fbr the district where conrpliance is required may, on        motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modily the subpoena if it requires:                              who, having been served. fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an orcler related to it.
development, or conr¡nercial infortnation: or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 15 of 21 PageID #: 70


 AO 888 (Rev. 02ll 4)   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a   Civil Action


                                          IJNIrpn Srarps DTSTruCT COURT
                                                                              for the
                                                             Eastern District of New York

                   DISH NETWORK L.L.C
                                                                                 )
                                 Plaintiff                                       )
                                                                                 )        CivilAction No.
                                                                                 )
                   TOMASZ KACZMAREK                                              )
                                Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To                                                                            Visa, lnc.

                                                         (Name of person to whom this subpoena is directed)

      t  Product¡on: YOIJ ARE COMMANDED to produce at the time, date, and place set forlh below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:Documents sufficient to identify the name and address of the card issuer for each credit card identified in
           Attachment A.


  Place: gy mail or email to the issuing counsel below, or in                               Date and     Time:    See Enclosed            Court Order
         person at a location to be determined by agreement of
         the issuing party and responding party.

      A Inspection of Premises: YOU ARE COMMANDED to permit entty onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requestingparty
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                  Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOFCOURT
                                                                                              OR

                                             Signature of Clerk or Deputy Clerk                                            Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                (name     of party)
Plaintiff DISH Network L.L.C.                                                                      ,   who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each paffy in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. a5(a)(a).
  Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 16 of 21 PageID #: 71


 AO88B (Rev.02114)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

 Civil Action No

                                                         PROOF OF SERVICE
                      (This sectíon should not   be   Jiled wíth the court unless requíred            bJt   Fed. R. Cív. P, 45.)

             I received this subpoenafor   (name of individual and title,   if any)

 on (date)


             û   I served the subpoena by delivering    a copy to the named person as follows:



                                                                                      on   (date)                             ;or
             I   I returned the subpoena unexecuted because:



         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

             $


My fees are      $                           for travel and $                              for selices, for a total of    $         0.00



         I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server's signature



                                                                                            Printed name and title




                                                                                               Server's address


Additional information regarding attempted selice, etc.
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 17 of 21 PageID #: 72


 AO 888 (Rev. 02ll 4) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in     a   Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2ll/13)
 (c) Placc of Compliancc.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert's
  (ll For a Trinl, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as fbllows:                     (C) Specifuing Conditions as an Allernalive.In the circumstances
    (A) within 100 miles of where the person resides, is ernployed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                         modiS,ing a subpoena, order appearance or production under specifìed
    (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
 transacts business in person, ifthe person                                              (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; ancl
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                    (e) Duties in Responding to a Subpocna.
   (2) For Other Discovery. A subpoena may command:
    (A) production ofdocuments, clectronically stored information, or                 (l) Prodacing Docuntents ot Electrcn¡cally Stoted Informúion. Thcsc
 tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
 ernployed, or regularly transacts business in person; and                          inf'ornration:
    (B) inspection ofpremises at the premises to be inspected.                         (A) Docunenls. A person responding 1o a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course of business or
 (d) Protccting a Perso¡r Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Formfor Producing Eleclronically Slored Inþrmation Not Specifed.
  (l) AvoÍtlittg Undue Burden or Expense; Sanctions. A parfy or attorney           Ifa subpoena does no1 speci$r a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          inforrnation, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                 (C) Eleclronically Stored InJornation Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who            information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Slored InÍormation The person
                                                                                   responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Matefials or Permit lttspection,                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Nol Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
 documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
perrnit the inspection of premises, need not appear in person at the place of      reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commandecl to appear f'or a deposition,       made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations ofRule
   (B) Objecfions. A person commanded to produce documents or tangible             26(b)(2)(C). The court rmay specifu conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Proteclion.
sampling any or all of the materials or to inspectíng the premises-or to            (A) InJormalion IVithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for           material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,             (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature ofthe vvilhheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing inf'ormation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (ß) Inþrmation Produced.lf information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notifl any parfy
signifìcant expense resulting fiom compliance.                                    that received the inf'ormation of the claim and the basis f'or iÎ. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifyìng a Subpoenø                                             information and any copies it has: must not use or disclose the information
  (Al llthen Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or moclify a subpoena that:                     information if the parfy disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyon<l the geographical limits             compliance is required for a determination ofthe clainr. The person who
specifìed in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) Itrhen Permilled. To protect a person subject to or affected by a           The courf for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial infornrationi or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (201 3).
Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 18 of 21 PageID #: 73




                      VISA.INC. SUBPOENA ATTACHMENT A


                     7668                     I   086                 7230
                     5982                     6014                    9182
                     001 8                   5707                     2502
                     3567                    6455                     2590
                     8279                    891 5                    3309
                     2174                    0346                     3685
                     1522                    9596                     9687
                     1663                    5103                     2720
                     3082                    3306                     3546
                     3637                    4015                     4023
                     4536                    4585                     5643
                     9049                    838 I                       J
                     5494                    9398                     1278
                     0s62
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 19 of 21 PageID #: 74


 AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                    Uxrrpn SrarBs Drsrrucr Counr
                                                                     for the
                                                       Eastern District of New York

                   DISH NETWORK L.L.C
                                                                         )
                            Plaintiff                                    )
                                                                         )      CivilAction No
                                                                        )
                   TOMASZ KACZMAREK                                     )
                           Defendant                                    )

                      SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                        OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To                                          EXAMPLE SUBPOENA TO CREDIT CARD ISSUER

                                                   (Name ofperson to tvhom this subpoena is directed)

      t     Product¡on; YOll ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 ¡¡¿¡s¡i¿l;Documents sufficient to identify the name and address of each person and entity associated with credit card
           account number xxxx-xxxx-xxxx-xxxx.


  Place: gy mail or email to the issuing counsel below, or in                   Date and    Time:       See Enclosed         Court Order
            person at a location to be determined by agreement of
            the issuing party and responding party.

        JInspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requestingparty
 may inspect, measure, survey, photograph, test, or sample the properly or any designated object or operation on it.

  Place                                                                         Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                              CLERKOFCOURT
                                                                                   OR

                                        Signature of Clerk or Deputy Clerk                                  Attorney's signature


The name, address, e-mail address, and telephone number of the attomey representing                      (name   of party)
Pla¡nt¡ff DISH Network L.L.C.                                                           , who issues or requests this subpoena, are:



                            Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. a5(a)(a).
  Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 20 of 21 PageID #: 75


 AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

 Civil Action No

                                                        PROOF OF SERVICE
                       (Thís sectíon should not betiled wíth the couft unless requíred by Fed. R. Cív. P. 45.)


             I received this subpoena for (name of individual   and title,   if any)
 on (date)


             D    I served the subpoena by delivering   a copy to the named person as              follows


                                                                                       on (date)                              or

             il   I returned the subpoena unexecuted because:



         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

         $


My fees are $                                for travel and $                              for seruices, for a total of   $        0.00



         I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server's signature



                                                                                           Printed name and title




                                                                                              Server's address


Additional information regarding attempted service, etc.
   Case 1:19-cv-04803-EK-SJB Document 6-6 Filed 08/23/19 Page 21 of 21 PageID #: 76


 AO 888 (Rev. 02ll 4)   Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in a     Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2ll/13)
 (c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                     not describe specifìc occurrences in dispute and results from the expert's
  (l) For a Triø|, Hearing, or Deposilion. A subpoena may comnrand a                 study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as fìrllows:                     (C) Specifying Condilions as an Allernal¡ve. In the circumstances
   (A) within 100 miles of where the person resides, is employed. or                 described in Rule 45(d)(3)(B), the court may. instead ofquashing or
 regularly lransacts business in person; or                                          modifuing a subpoena, order appearance or production under specified
   (B) within the state \,vhere the person resides, is employed, or regularly        conditions ifthe serving party:
 transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
      (i) is a parfy or a party's officer; or                                        otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                 (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                     (e) Duties in Rcsponding to a Subpoena.
   (2) For Other Discovery. A subpoena may command:
    (A) production ofdocuments, electronically stored information, or                  (l) Producittg Documeilts or Eleclronicdly Stored InformaÍor¡. Thcse
 tangible things at a place within 100 miles of where the person resides, is         procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                            inf'ormation:
    (B) inspection ofpremises at the premises to be inspected.                          (A) Documenls. A person responding to a subpoena to produce documents
                                                                                     must produce them as they are kept in the ordinary course ofbusiness or
 (d) Protccting â Person Subject to a Subpoena; Enforcement.                         must organize and label them to correspond to the categories in the demand.
                                                                                        (B) Fornfor Producing Electronically Stored Information Not Specifed.
   (l) Avoidirtg Undue Burden ot Expense; Sanctiotts, A party or attorney           Ifa subpoena cloes not specify a form for producing electronically stored
 responsible for issuing and serving a subpoena must tâke reasonable steps           information, the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
 subpoena. The court for the district where compliance is required must                 (C) Electronically Slored Infornalion Produced in Only One Form. The
 enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
 Iost earnings and reasonable attorney's fees-on a party or attorney who            information in more than one form.
 fails to comply.                                                                       (D) Inaccessible Electronically Slored Information The person
                                                                                    responding need not provide discovery ofelectronically stored information
  (2) Commønd lo Protluce Moterials or Permit Inspecl¡on.                           from sources that the person identifies as not reasonably accessible because
   (Al Appearance Nol Required. A person commanded to produce                       ofundue burden or cost. On motion to compel discovery or for a protective
 documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
perrnit the inspection ofpremises, need not appear in person at the place of        reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear fbr a deposition,          made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations ofRule
   (B) Objeclions. A person commanded to produce documents or tangible              26(bX2XC). The court may speciff conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Cloiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premisos-or to             (A) Information Wilhheld. A person withholding subpoenaed infonnation
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for             material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,               (i) expressly mâke the claim; and
the following rules apply:                                                                (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing infbrmation itself
may move the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Idormalion Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim rnay notily any party
significant expense resulting fiom compliance.                                      that received the inf'ormation of the claim and the basis f'or it. After being
                                                                                    notified, a party must promptly rsturn, sequester, or destroy the specifìed
 (3'¡ Quashing or   Modilying a Subpoena.                                           information and any copies it has: must not use or disclose the information
  (A'¡ llthen Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quaslr or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
    (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
    (ii) requires a person to comply beyond the geographical limits                 conrpliance is required for a determination of the claim. The person who
specifìed in Rule 45(c);                                                            produced the information must preserye the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter. ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue bulden.                                        (g) Contempt,
  (B) I|then Permilled. To protect a person subject to or affected by a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may holcl in conternpt a person
motion, quash or modily the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or othcr confidential research,                subpoena or an order related to it.
developnrent, or commercial informationl or




                                        For access to subpoena nraterials, see Fed. R. Civ. P. 45(a) Committee Note (20 I 3).
